DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 9, 10, 12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US20090277444) in view of Ippoushi (US7380584).
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Ippoushi, further in view of CN823 (CN100443823C, see attached translation).Rejection in view of Lin and Ippoushi
Referring to claim 1, Lin teaches a heat transfer system (self powered pump for heated liquid; abstract) comprising: 
 	a conduit through which a fluid may flow comprising an open first end and ssecond open end in fluid communication (first open end is outlet pipe 28 and second open end is end 24) having a first and second thermal exchange segment disposed there-between (first thermal exchange segment is 16 and second thermal exchange segment is 12); 

 	said second segment being disposed in thermal communication with above ([0027] teaches heater 12 can be any apparatus suitable for heating the liquid); 
 	said open first end and open second end being located at a height above the other portions of conduit (figure 1 shows that the open ends 24 and 28 are above the conduit that links between the two following 31, 48, 59, 80, and 17 as a path) and 
 	arranged such that said ends are communicating vessels so a change in fluid level in said first end moves fluid within said conduit and changes fluid level in said second end ([0028] teaches that device 14 is self powered pump meaning that the liquid moves from one end to the other); and 
 	15a means for adding unpressurized fluid to one end displaces fluid toward the other end, thereby overcoming hydrostatic pressure in said system (self powered pump 14 would do this) without a pump disposed along said conduit (there is no pump as seen in the conduit between 28 and 24 following the arrows in figure 1).
Lin does not explicitly teach said open first and second ends are positioned and oriented to be generally level in a single horizontal plane. Lin instead teaches one is higher than the other. However Lin does not explicitly teach that they can not be the same level. 
Ippoushi teaches in figure 8 and column 10 lines 4-15 an analogous art of heat exchange system that uses a horizontal solution container 4 of which the open ends on either side would be the same level.
It would have been obvious to one of ordinary skill to use the same level open ends of Ippoushi in the device of Lin as Ippoushi teaches the benefit of being able to simplify the construction of the device and reduce costs. 
Lin does not explicitly teach said first segment is disposed underground. Lin teaches in [0044] that the fluid heating tank 16 needs to have the primary liquid be lower/inside the building in order to prevent heat loss to the environment. 
It would have been obvious to one of ordinary skill in the art to have the first segment be an optimal place for heat exchange such as underground, in order to help prevent the loss of heat from being outside since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 
Lin does not explicitly teach said second segment is disposed aboveground. Lin shows in figure 1 the second segment is above the first segment.
It would have been obvious to one of ordinary skill in the art to have the second segment be an optimal place for heat exchange such as aboveground, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Referring to claim 6, the limitation of transferring heat from ambient atmosphere is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Referring to claim 7, the limitation of transferring heat from underground is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.  
Referring to claim 9
Referring to claim 10, Lin teachesLaLin teaches said means for adding fluid to one end comprises a pump (self powered pump 14).  
Referring to claim 12, Lin teaches at least one of said first thermal exchange segment and second thermal exchange segment comprises a heat exchanger that increases surface area for thermal exchange ([0031] teaches that first thermal exchange segment 16 uses a heat exchanger and  [0027] teaches that second segment 12 can be anything suitable for heating).  
Referring to claim 15, Lin teaches insulation disposed along at least a portion of said conduit ([0036] teaches insulation 74 surrounds leg 70 in figure 1).  
Referring to claim 16, Lin teaches at least one of said first end and 5second end comprises a reservoir ([0028] and [0039] teach self powered pump 14 has an air tight container 20 that has a liquid level 26).  
Rejection of claims 17-21 in view of Lin, Ippoushi, and CN823
Referring to claim 17, Lin and Ippoushi do not explicitly teach a condensation plate in thermal communication with said second thermal exchange segment and whereupon condensation forms. Lin teaches in 
CN823 teaches a water heater produces condensate (Background technique). It teaches that prior arts of water heaters also use a condensate collection tank as the condensation water causes certain corrosion to the water heater (Background technique). It teaches a water heater with a condensate plate (condensate collection tray 3-2) that catches the condensate. 
It would have been obvious to one of ordinary skill in the art to have a condensate plate in the second thermal exchange segment as taught by CN823 in the device of Lin and Ippoushi, as CN823 teaches that condensate plates are used in order to prevent the condensate from harming components of the heater (Background techniques of CN823).
Referring to claim 18, CN823 teaches a condensed moisture collector to collect moisture formed on said condensation plate (condensed water tank 3-1).  
Referring to claim 19, CN823 teaches a purification 15mechanism for said receiving and purifying said condensed moisture collected from said plate (Bottom of page 1 teaches that the condensed water collected and 
Referring to claim 20, Lin does not explicitly teach a condensed moisture collector to collect moisture formed on said conduit. Lin teaches in [0027] that the heater 12 can be any apparatus that is suitable for heating liquid such as a solar panel or gas heater. In this case since the second thermal exchange segment is part of the conduit, it reads upon the limitation.
CN823 teaches a water heater produces condensate (Background technique). It teaches that prior arts of water heaters also use a condensate collection tank as the condensation water causes certain corrosion to the water heater (Background technique). It teaches a water heater with a condensate plate (condensate collection tray 3-2) that catches the condensate. 
It would have been obvious to one of ordinary skill in the art to have a condensate plate in the second thermal exchange segment as taught by CN823 in the device of Lin, as CN823 teaches that condensate plates are used in order to prevent the condensate from harming components of the heater (Background techniques of CN823).
Referring to claim 21, CN823 teaches a purification 15mechanism for receiving and purifying said condensed moisture collected from said conduit (Bottom of page 1 teaches that the condensed water collected and discharged for neutralization treatment. Since the claim only states “purification mechanism” this would meet the claim limitation.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 9, 10, 12, 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the prior art does not teach the first and second open ends to be on generally the same horizontal plane. Examiner has addressed this in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        02/11/2022